Citation Nr: 1016909	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-29 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a scratched left 
eye retina.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1956.  Correspondence dated in September 2007 from the 
National Personal Records Center also notes a period of 
inactive reserves from November 1984 to December 1985.  The 
Board does observe, however, that a June 1981 Report of 
Medical examination is on file, characterizing the purpose of 
the examination as for "re-enlistment."  Also, an 
Enlistment/Reenlistment document included with the Veteran's 
service personnel records shows that he enlisted into the 
Naval Reserve in December 1981.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Department of Veterans Affairs Regional Office (RO) 
located in St. Petersburg, Florida.  

In January 2010, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of this hearing is of record.  

The issue of entitlement to service connection for left knee 
degenerative joint disease being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In February 2010, prior to promulgation of a decision in the 
appeal, the Board received notification from the Veteran 
that, concerning the issue of entitlement to service 
connection for a scratched left eye retina, he wished to 
withdrawal his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, concerning the issue of entitlement to service 
connection for a scratched left eye retina, have been met.  
38 U.S.C.A. § 7105(b)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  The appellant has withdrawn his appeal as 
concerning his claim seeking service connection for a 
scratched left eye retina and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, concerning the Veteran's claim for service 
connection for a scratched left eye retina, is dismissed.


REMAND

The Veteran claims that his currently manifested left knee 
problems, now status post left knee total arthroplasty, is 
directly related to his having incurred a left knee injury 
while serving in Korea during his period of active duty.  
Review of the file contains conflicting dates as to when this 
injury occurred.  As part of a VA Form 21-4138 submitted to 
VA in October 2006 he claimed to have injured his left knee 
in 1954 while in Korea.  He claimed that he stepped into a 
hidden hole while on patrol in Bloody Ridge, Korea, and was 
subsequently treated by a field artillery medic.  As part of 
his claim submitted a few days later, also in October 2006 
(see VA Form 21-526), the Veteran alleged that this injury 
occurred in July 1953.  

Unfortunately, the Veteran's service treatment records from 
his period of active service are unavailable.  A VA 
memorandum dated in September 2007 recounts the efforts made 
by VA to secure these records; unfortunately they are shown 
to have been destroyed by fire [in the 1973 fire at the St. 
Louis records repository].  The Board recognizes that in such 
cases there is a heightened obligation to assist in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule in cases, such as in 
this situation, in which records are presumed to have been or 
were destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Where service treatment records were destroyed, 
a veteran is competent to report on factual matters about 
which he had firsthand knowledge, including in-service 
injury, experiencing pain during service, reporting to sick 
call, and undergoing treatment.  Washington.

The Board does not that service treatment records are on file 
pertaining to the Veteran's period of Navy Reserve service, 
however, none of these include any mention of left knee-
related problems.  The Veteran testified before the 
undersigned in February 2010 that he did not complain of knee 
problems during this time because he did not want to be 
discharged.  See page 14 of hearing transcript (transcript).  
The Board does, note, however, that medical examination 
reports dated during this time, including those dated in June 
1981, November 1989, October 1991, August 1992, November 
1993, and February 1995, all fail to show findings other than 
normal clinical evaluation of the Veteran's knees.  

An October 1994 private X-ray report shows left knee findings 
reflective of small loose body in the posterior aspect off 
centered from the intercondylar process laterally.  No 
evidence of either fracture of dislocation was observed.  A 
private operative report dated in November 1994 shows that 
the Veteran underwent left knee surgery; the postoperative 
diagnoses included complex tear of the posterior horn medial 
meniscus.  

An April 2006 private X-ray report shows a diagnosis of left 
knee advanced osteoarthritis with no apparent acute bony 
abnormality.  Mild right knee osteoarthritic changes was also 
reported.  

The Veteran was afforded a VA examination in November 2007.  
The examination, however, was afforded him to evaluate his 
possible entitlement to special monthly pension for aid and 
attendance/housebound benefits.  The Veteran's left knee was 
not clinically evaluated.  A diagnosis of left knee condition 
was supplied.  

A September 2008 letter from a private physician, M.C.D., 
shows that he claimed to be the Veteran's attending 
physician.  The physician commented that the Veteran had a 
lengthy history of an internal derangement of the left knee 
which occurred in Korea, and that the internal derangement 
resulted in end stage osteoarthritis of the knee.  

An undated letter from a private medical provider, D.E.R., 
D.O. (Doctor of Osteopathy), shows that he claimed to be the 
Veteran's attending physician.  He added that the Veteran had 
a lengthy history of an internal derangement of the left knee 
which occurred in Korea, and that the internal derangement 
resulted in end stage osteoarthritis of the knee.  He also 
mentioned that the Veteran's knee needed to be replaced.  

A photocopy of what appears to be a private hospital note 
appears to indicate that the Veteran underwent a left total 
knee arthroplasty on April 29, 2009, at Fawcett Memorial 
Hospital.  The name of a private medical provider, the above-
mentioned D.E.R., D.O., was included on the note.  Medical 
records associated with this 2009 left knee replacement 
surgery are not of record.  As these private medical records 
may contain information critical to the matter at hand, 38 
C.F.R. § 3.159(c) (2009) mandates that VA assist in obtaining 
such records.


In February 2010 the Veteran testified before the undersigned 
that he injured his left knee while servicing in Korea.  See 
page three of transcript.  He mentioned that he was laid up 
for two weeks following his injury.  See page four of 
transcript.  The Veteran added that he first sought treatment 
for his left knee problems about 10 years following his 
active duty separation.  See page 17 of transcript.  He added 
that D.E.R., D.O., had performed his knee replacement surgery 
in April 2009.  See page nine of transcript.  The Veteran 
also essentially informed the undersigned that during his 
period of reserve duty he was required to perform light duty, 
i.e., desk jobs.  See page 15 of transcript.  The Veteran 
also commented that his right knee was "good," in support 
of his argument of the incurrence of some traumatic left knee 
injury during his active service.  See page 20 of transcript.  
To this, the Board does observe, as discussed above, that 
while an April 2006 private X-ray report included a diagnosis 
of left knee advanced osteoarthritis, mild right knee 
osteoarthritic changes were also reported at that time.  

After considering the forgoing, it appears the Veteran 
injured his left knee during service and it continued to 
bother him after service.  It also appears that the Veteran 
had both left knee surgery, as well as total knee 
replacement, after his service separation.  The record also 
includes two nexus opinions submitted by different private 
medical providers, both of which essentially relate his left 
knee osteoarthritis to his claimed in-service left knee 
injury.  Further, the Veteran has yet to be afforded a VA 
examination which supplies a diagnosis and opinion 
(concerning the etiology of any diagnosed left knee 
disability).  Accordingly, as the Veteran has supplied 
credible lay evidence regarding the injury in Korea, been 
shown to have problems with his left knee after service, and 
currently has left knee problems (i.e., status post 
replacement), a remand is necessary for a VA examination and 
opinion.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).


Accordingly, this matter is REMANDED for the following 
action:

1.  With the Veteran's cooperation, the 
RO should obtain for the record copies of 
all treatment records pertaining to his 
left knee total arthroplasty occurring in 
April 2009.  To assist in acquiring these 
sought after private medical records, the 
RO should provide the Veteran copies of 
VA Form 21-4142 (Authorization and 
Consent to Release Information).  If 
these records cannot be obtained, the 
attempts to obtain them should be 
documented for the record, and the 
Veteran informed in writing.

2.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should schedule 
the Veteran for a VA examination to 
evaluate his claim for service connection 
for left knee degenerative joint disease.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder 
and the examination findings, including 
the service treatment records (reserve 
duty only), private medical treatment 
records, and VA medical records (limited 
to the November 2007 examination report), 
the examiner should render any relevant 
diagnoses pertaining to the claim for 
left knee degenerative joint disease.


Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current left knee 
disability is causally or etiologically 
related to his claimed in-service left 
knee injury, where he stepped into a 
hole, as opposed to its being more likely 
due to some other factor or factors.  

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


